Name: Commission Regulation (EU) No 36/2010 of 3 December 2009 on Community models for train driving licences, complementary certificates, certified copies of complementary certificates and application forms for train driving licences, under Directive 2007/59/EC of the European Parliament and the Council (text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  employment;  documentation;  transport policy;  land transport;  labour market;  technology and technical regulations
 Date Published: nan

 19.1.2010 EN Official Journal of the European Union L 13/1 COMMISSION REGULATION (EU) No 36/2010 of 3 December 2009 on Community models for train driving licences, complementary certificates, certified copies of complementary certificates and application forms for train driving licences, under Directive 2007/59/EC of the European Parliament and the Council (text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/59/EC of the European Parliament and of the Council of 23 October 2007 on the certification of train drivers operating locomotives and trains on the railway system in the Community (1), and in particular Article 4(4) thereof, Having regard to the recommendation of the European Railway Agency No ERA/REC/SAF/04-2008 of 19 December 2008 on harmonised formats for train driving licences, complementary certificates, and certified copies of the complementary certificates for train drivers, in conformity with Directive 2007/59/EC and the recommendation of the European Railway Agency No ERA/REC/SAF/06-2008 of 19 December 2008 on the use of a harmonised model for application form for train driving licences, Whereas: (1) Directive 2007/59/EC provides that all train drivers shall have the necessary fitness and qualifications to drive trains and shall hold the following documents: a licence demonstrating that the driver satisfies minimum conditions as regards medical requirements, basic education and general professional skills and one or more certificates indicating the infrastructures on which the holder is authorised to drive and indicating the rolling stock which the holder is authorised to drive. (2) The Member States laws on the certification conditions for train drivers differ considerably. Harmonised models for the certification of train drivers should therefore be adopted to support the implementation of the relevant Community rules. (3) The aim of harmonising licences and complementary certificates is primarily to make it easier for train drivers to move from one Member State to another, but also to make it easier for them to move from one railway undertaking to another, and generally to have the licences and certificates recognised by all railway sector stakeholders. To this end, it is essential that the provisions set minimum requirements which applicants should meet to obtain a licence or harmonised complementary certificate. In order to guarantee the necessary uniformity and transparency, Member States should adopt a harmonised model for train driving licences, whilst railway undertakings and infrastructure managers should issue harmonised complementary certificates. (4) To railway undertakings and infrastructure managers employing or contracting drivers, and especially to railway undertakings operating international services, it is important that the format of complementary certificates should be the same in different Member States; therefore it should be harmonised in order to attest drivers compliance with certain minimum conditions, professional qualifications and linguistic knowledge. (5) In accordance with Article 4(4) of Directive 2007/59/EC, the European Railway Agency is required to prepare a draft of Community model for the licence, the complementary certificate and the certified copy of the complementary certificate, and also determine their physical characteristics, taking into account therein anti-forgery measures. The same Article requires the Agency to recommend Community Codes for the different types of categories of driving A and B to be displayed on the complementary certificate. Annex I(2)(g) to Directive 2007/59/EC states that the Commission shall decide the codes for additional information or medical restriction to be included in the train driving licences. (6) Each train driving licence should be granted by the Member States with a unique number; this number should also make it easier to record the licence in the national register of train driving licences, to be set up in accordance with Article 22(1)(a) of Directive 2007/59/EC. (7) All of the information contained in train driving licences, complementary certificates and registers thereof should be used by the safety authorities to facilitate evaluation of the staff certification process provided for in Articles 10 and 11 of Directive 2004/49/EC of the European Parliament and of the Council of 29 April 2004 on safety on the Communitys railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (2) and to speed up the issuing of the safety certificates provided for in those Articles. (8) The employment of train drivers certified in accordance with Directive 2007/59/EC should not exonerate railway undertakings and infrastructure managers from their obligation to set up a system of monitoring and internal control of the competence and conduct of their train drivers pursuant to Article 9 of and Annex III to Directive 2004/49/EC and should form part of that system. The harmonised complementary certificate should not relieve railway undertakings and infrastructure managers of their responsibility for the safe operation of their part of the railway system, and, in particular, the training of their staff. (9) Article 7(1) of Directive 2007/59/EC states that a licence shall be valid throughout the territory of the Community and Article 4(4) of that Directive requires a Community model to be set out. A harmonised application form for licences would therefore facilitate the work of the competent authorities in the Member States that have to collect information in order to deliver the licence. (10) Article 14(1) of Directive 2007/59/EC requires competent authorities in the Member States to publish the procedure to be followed for obtaining a licence. When establishing such procedures, competent authorities should include provisions for the use of the harmonised application form. (11) The harmonised application form may be used to provide adequate information on the national enforcement provisions for Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and of the free movement of such data (3) on the protection of individuals when processing personal data. Competent authorities may use it to obtain authorisation to process data on applicants for or holders of a train driving licence, whenever it is required thereby. (12) The adoption of a harmonised application form has a very limited economic impact and constitutes a very slight administrative burden, given the possibility to choose between a printout document and an IT interface using a common application. (13) In accordance with Article 36(3) of Directive 2007/59/EC, the latter does not apply to Cyprus and Malta. Therefore this Regulation should not be applicable in Cyprus and Malta as long as no railway system is established within the territory of these Member States. (14) The measures provided for in this Regulation are in accordance with the opinion of the Railway Safety and Interoperability Committee as set up under Article 21 of Directive 96/48/EC, HAS ADOPTED THIS REGULATION: Article 1 Community model for train driving licences The Community model as set out in Annex I to this Regulation shall be used for train driving licences as referred to in Article 4(1)(a)of Directive 2007/59/EC. This format shall be used whenever a train driving licence is issued, renewed, updated, amended or revoked. The language used shall be one or more official language(s) of the European Community. Article 2 Community model for complementary certificates The Community model as set out in Annex II to this Regulation shall be used for complementary certificates as referred to in Article 4(1)(b) of Directive 2007/59/EC. This format shall be used whenever a complementary certificate is issued, renewed, updated, amended or revoked. The language used shall be one or more official language(s) of the European Community. Article 3 Community model for certified copies of complementary certificates The Community model set out in Annex III to this Regulation shall be used for certified copies of the complementary certificates issued in accordance with Article 17 of Directive 2007/59/EC. Article 4 Application form for train driving licences 1. The Community model of the application form, as set out in Annex IV to this Regulation may be used for train driving licence application forms referred to in Article 14 of Directive 2007/59/EC. This model shall allow the inclusion of national requirements that may complement the information set out in Annex IV to this Regulation. 2. The Community model of the application form, may be used to apply for a new licence, the updating of licence particulars, a renewal or a duplicate. 3. Guidelines for filling in the Community model of the application form are set out in Annex IV. 4. Competent authorities may transfer the lay-out of the Community model into the procedure to be published in accordance with Article 14(1) of Directive 2007/59/EC and into the IT based interfaces. Article 5 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States, except Cyprus and Malta as long as no railway system is established within their territory. Done at Brussels, 3 December 2009. For the Commission JosÃ © Manuel BARROSO The President (1) OJ L 315, 3.12.2007, p. 51. (2) OJ L 164, 30.4.2004, p. 44. (3) OJ L 281, 23.11.1995, p. 31. ANNEX I COMMUNITY MODEL OF TRAIN DRIVING LICENCE 1. PHYSICAL CHARACTERISTICS OF THE TRAIN DRIVING LICENCE The train driving licence shall follow the format ID-1 set out in international standard ISO/IEC 7810:2003 Identification cards  Physical characteristics. Without prejudice to data protection rules, Member States may, for national use only, use storage medium (microchip) as part of the licence, to allow railway undertakings and infrastructure managers to store company-related information including the data to be contained in the complementary certificate, provided that it does not in any way interfere with the implementation of this Regulation. The insertion of any such microchip shall conform with international standard ISO 7816-1:1998 Identification cards  Integrated circuit(s) cards with contacts  Part 1: Physical characteristics. Railway undertakings and infrastructure managers will not be exempted from adopting the Community model of the complementary certificate described in Chapter 4 of Annex II until the harmonised requirements for the use of smart-card are established. Methods for verifying the characteristics of the driving licences, to ensure that they are consistent with international standards, shall comply with standard ISO/IEC 10373-1:2006 Identification cards  Test methods  Part 1: General characteristics. 2. ANTI-FORGERY MEASURES (a) The material used for driving licences shall be made secure against forgery by using the following techniques (mandatory security features):  card bodies shall be UV dull,  a security background pattern shall be designed to be resistant to counterfeit by scanning, printing or copying, using rainbow printing with multicolour security inks and positive and negative guilloche printing; the pattern shall not be composed of the primary colours (CMYK), shall contain complex pattern designs in a minimum of two special colours and shall include micro lettering,  optical variable elements shall provide adequate protection against copying and tampering with the photograph,  in the area of the photograph the security design background and photograph shall overlap on at least the border of the photograph (weakening pattern). (b) In addition, the material used for driving licences shall be made secure against forgery by using at least one of the following techniques (additional security features):  colour-shifting inks,  thermochromic ink,  custom holograms,  variable laser images,  tactile characters, symbols or patterns. The techniques used should enable the competent authorities to check the validity of the card without any special equipment. Non-technical measures to prevent forgeries shall be related to the monitoring of the safety management system put in place by railway undertakings and infrastructure managers in accordance with Annex III(2)(j) to Directive 2004/49/EC. 3. LAY-OUT OF THE TRAIN DRIVING LICENCE The train driving licence shall follow the Community model, the reference colours (Pantone Reflex Blue and Pantone Yellow) and the patterns, whose lay-out is provided in appendix. The Agency shall provide electronic version of the high definition graphic lay-out, which shall include open-type fonts (Myriad Pro and Minion Pro, available in all alphabets of EU languages) and dimensions to be used for fonts. The train driving licence shall have information displayed on two sides. Recto shall contain: (a) the words train driving licence printed in large type in the language or languages of the Member State issuing the licence; (b) the name of the Member State issuing the licence; (c) the distinguishing sign of the Member State issuing the licence, based on ISO 3166 alpha-2 code, printed in negative in a blue rectangle and encircled by 12 yellow stars. The distinguishing signs shall be as follows: [(*) CH and NO are mentioned for information] AT : Austria BE : Belgium BG : Bulgaria CY : Cyprus (1) CZ : Czech Republic DK : Denmark EE : Estonia FI : Finland FR : France DE : Germany EL : Greece HU : Hungary IS : Iceland IE : Ireland IT : Italy LV : Latvia LI : Liechtenstein LT : Lithuania LU : Luxembourg MA : Malta (1) [NO] : [Norway] (*) NL : Netherlands PL : Poland PT : Portugal RO : Romania SK : Slovak Republic SI : Slovenia ES : Spain SE : Sweden [CH] : [Switzerland] (*) UK : United Kingdom; (d) information specific to the licence issued, to be numbered as follows: 1. the surname(s) of the holder. The surname(s) must match that (those) displayed on the passport/national identity card/other recognised document proving identity; 2. the name(s) of the holder. The name(s) must match that (those) displayed on the passport/national identity card/other recognised document proving identity; 3. the date and place of birth of the holder; 4a the date of issue of the licence; 4b the date of expiry of the licence; 4c the name of the issuing authority; 4d the reference number assigned to the employee by the employer (optional); 5. the number of the licence giving access to data in the national register is based on the European Identification Number, (EIN) as stated in Commission Regulation (EC) No 653/2007 (2). The two-digit EIN code for the type of document, shall be as follows: 71 up to counter 9 999; if more than 9 999 licences are issued per year: 72 if counter is 10 000 and up to 19 999; in cases where more than 19 999 licences are issued per year: 73 if counter is 20 000 and up to 29 999; 6. a photograph of the holder; 7. the signature of the holder. Verso shall contain: 8. the permanent place of residence or postal address of the holder (optional), displayed in space identified with number 8; 9. additional information (identified as 9a boxes), or medical restrictions (identified as 9b boxes) for use imposed by a competent authority. Medical restrictions will be displayed in code form. 9a Additional information shall be displayed in boxes identified with number 9a, in the following order: a.1 Native language(s) of the train driver, according to the classification in use in the Member State; a.2 Space reserved for entries by the Member State which issues the licence, for necessary information according to national legislation. 9b Medical restriction shall be displayed in boxes identified with number 9b. Codes b.1 and b.2 will constitute harmonised Community codes for medical restrictions: b.1 Mandatory use of glasses/lenses; b.2 Mandatory use of hearing aid/communication aid. The relevant code shall be added in one of the boxes, and those which are not used shall be made void. In addition, the word European Communities model in the language or languages of the Member State issuing the licence and the words Train driving licence in the other languages of the Community, shall be printed as follows: Bulgarian: Ã ¡Ã ÃÃ Ã Ã ¢Ã Ã Ã ¡Ã ¢Ã Ã  Ã Ã  Ã £Ã Ã Ã Ã Ã Ã Ã ÃÃ  Ã Ã  Ã Ã Ã Ã Ã Ã Ã ¢ÃÃ  Czech: LICENCE STROJVEDOUCÃ HO Danish: LOKOMOTIVFÃRERLICENS Dutch: VERGUNNING MACHINIST (the Netherlands) VERGUNNING VAN TREINBESTUURDER (Belgium) English: TRAIN DRIVING LICENCE Estonian: VEDURIJUHILUBA Finnish: KULJETTAJAN LUPAKIRJA French: LICENCE DE CONDUCTEUR DE TRAIN (Belgium, France, Luxembourg) German: EISENBAHNFAHRZEUG-FÃ HRERSCHEIN (Belgium, Germany) FAHRERLAUBNIS FÃ R TRIEBFAHRZEUGFÃ HRER (Austria) Greek: Ã Ã Ã ÃÃ  Ã Ã Ã §Ã Ã Ã Ã Ã Ã Ã Ã  Hungarian: VASÃ TI JÃ RMÃ °VEZETÃ I IGAZOLVÃ NY Irish: CEADÃ NAS TIOMÃ NA TRAENACH Italian: PATENTE DEL MACCHINISTA Latvian: VILCIENA VADÃ ªTÃJA APLIECÃ ªBA Lithuanian: TRAUKINIO MAÃ INISTO PAÃ ½YMÃ JIMAS Maltese: LIÃ ENZJA TA' SEWWIEQ TAL-FERROVIJI [Norwegian]: [FÃRERBEVIS] (*) (for information) Polish: LICENCJA MASZYNISTY Portuguese: CARTA DE MAQUINISTA Romanian: PERMIS DE MECANIC DE LOCOMOTIVÃ  Slovak: PREUKAZ RUÃ Ã OVODIÃ A Slovenian: DOVOLJENJE ZA STROJEVODJO Spanish: TITULO DE CONDUCCIÃ N DE VEHICULOS FERROVIARIOS/MAQUINISTA Swedish: FÃ RARBEVIS 4. STATUS AND NUMBERING OF THE TRAIN DRIVING LICENCE The number shall be attributed by the competent authority or the delegated body, when issuing the train driving licence. The number shall be preserved, either in case of renewal, amendment, update or issue of a duplicate. When the licence is renewed, after 10 years, a new photo and new expiry date shall be displayed on the licence. The licence shall be updated in case changes occur in optional data, such as change of address or change of reference number of the employee. The licence shall be amended when a medical restriction is to be recorded during the period of validity. New code(s) shall be added according to the procedure established in accordance with Article 14(1) of Directive 2007/59/EC. The competent authority shall update the licence according to the procedure and delay established in conformity with Article 14(1) of Directive 2007/59/EC. The railway undertakings or infrastructure managers employing or contracting drivers shall implement without delay any decision deriving from the result of medical checks. All changes in the status of the train driving licences shall be recorded in the national register of train driving licences. 5. PREVENTION ON THE USE OF INVALID CARDS If the information on the licence is altered, the holder must immediately return the card to the authority that issued it, so that it can be replaced, and the invalid card can be destroyed. The same procedure applies to a lost card, replaced by a new one and then found again. 6. COMMUNITY MODEL OF TRAIN DRIVING LICENCE (1) The obligations for transposition and implementation of this Directive shall not apply to Cyprus and Malta as long as no railway system is established within their territory [Article 36(3) of Directive 2007/59/EC] (2) OJ L 153, 14.6.2007, p. 9. ANNEX II COMMUNITY MODEL OF COMPLEMENTARY CERTIFICATE 1. CONTENT Railway undertakings and infrastructure managers shall issue complementary certificates to be carried by the train drivers they employ or use under contractual arrangements when on duty, in accordance with Article 29 of Directive 2007/59/EC. The procedure for issuing and updating complementary certificates, set up in accordance with Article 15 of Directive 2007/59/EC, shall specify the language(s) in which the certificates are issued. Complementary certificates shall contain the following information:  a reference to the licence number,  the surname(s) of the holder: Member States may include all the surnames recognised, but the priority should be given to the main family name and the listing of names should be consistent with that displayed in the licence,  the name(s) of the holder. Member States may include all the first names that they recognise, but the listing of the name shall be consistent with that displayed in the licence,  reference number given by the employer (optional),  issuing and expiry date of the complementary certificate. The duration of validity for the complementary certificate is established by RUs/IMs employing or contracting drivers, and set in the procedure to be published by RUs/IMs in conformity with Article 15. If the certificate is valid indefinitely, the expiry date is made void,  data related to the issuing organisation. The complementary certificate may be issued by a central or regional RU/IMs department, designated under the procedure in conformity with Article 15 of Directive 2007/59/EC,  it may include a company internal number for administrative purposes. The following information will be numbered as described below. 1.1. Data on the employer The information on the company employing or contracting the train driver shall include:  the company name and, if relevant, the workplace (e.g. the depot to which the driver is assigned),  the category of entity employing or contracting the driver: railway undertaking or infrastructure manager,  the postal address: street address, post code, city and country,  the train drivers personal reference number within the company. This is optional information. 1.2. Data on the holder The following data on the holder shall be displayed:  the place of birth (place and country),  the date of birth,  the nationality of the driver,  the postal address (street address, post code, city and country). This is optional information. 1.3. Categories of driving The categories and types of driving, for which the driver is authorised to drive, shall be displayed as follows. Category A RUs/IMs may use A as a global category, encompassing all activities of category A: shunting locomotives, work trains, maintenance railway vehicles and all other locomotives when they are used for shunting. Alternatively, RUs/IMs may limit the scope of the certificate to one or more of the following types: A1 = when limited to shunting locomotives; A2 = when limited to work trains; A3 = when limited to maintenance railway vehicles; A4 = when limited to all other locomotives when they are used for shunting; A5 = other, if the authorisation is related for services or rolling stock not included in the previous categories. This shall be specified in the appropriate space. Category B RUs/IMs may use B as a global category, encompassing carriages of passengers and goods. Alternatively, RUs/IMs may limit the scope of the certificate to one or more of the following types: B1 = when limited to carriage of passengers; B2 = when limited to carriage of goods. The category in which the holder is authorised to drive shall be indicated by filling in the appropriate box if a global category is chosen or boxes, if one or more subcategories are chosen. The boxes that are not necessary shall be made void. Examples: A = global category A. No subcategory used A = Category A, subcategory 1 (authorisation to drive only shunting locomotives) A = Category A, subcategories 2 and 3 (authorisation to drive work-trains and maintenance vehicles) A = Category A, subcategory 5 (authorisation related to service or rolling stock not corresponding to subcategories from A1 to A4. To be specified in the box notes) B = global category B, no subcategory used B = Category B, subcategory 2 (authorisation to drive freight trains) Railway Undertakings and Infrastructure Managers shall ensure that the choice of subcategory does not influence the requirements set out in Annex V and VI to Directive 2007/59/EC. 1.4. Additional information This part is reserved for additional information that may be requested by national applicable legislation or by the companys internal procedures. 1.5. Data related to language skills The list of all languages, others than the native language, that are necessary to operate on the relevant infrastructure and that are known by the train drivers and comply with the requirements of Annex VI to Directive 2007/59/EC, shall be inserted here. 1.6. Restrictions This part shows restrictions related to the characteristics and capabilities of the driver in relation to the content of the complementary certificate (e.g.: driving allowed only in daylight) If the restrictions concern rolling stock (e.g.: speed restrictions when driving certain types of locomotives) and/or infrastructure, the information in text format shall be provided in the box notes beside the relevant rolling stock and/or infrastructure. 1.7. Data relating to rolling stock This part lists types of rolling stock the driver is authorised to drive, following an assessment of competences listed in Annex V to Directive 2007/59/EC. Data shall be displayed in the following boxes:  a box for the date of the beginning of validity of the relevant competence,  a box for each type of rolling stock,  a box with space for notes (they may be the stamp to confirm the acquired competences, the date of the end of validity of the competency or other relevant information, as stated in point 1.6 above). 1.8. Data related to infrastructure This part lists the infrastructure on which the driver is authorised to drive following an assessment of the competencies listed in Annex VI points (1) to (7) to Directive 2007/59/EC. Data shall be displayed in the following boxes:  a box for the date of beginning of validity of the relevant competence,  a box for the extent of infrastructure on which the driver is authorised to drive,  a box with space for notes (they may be a stamp to confirm the acquired competences, the date of end of the validity of the competence or other relevant information, as stated in point 1.6 above. The extent of infrastructure on which the driver is authorised to drive is described in the railway undertakings procedure for issuing and updating the complementary certificate. For each part of infrastructure on which the driver is authorised to drive, relevant information or restrictions shall be added. 2. PHYSICAL CHARACTERISTICS OF THE COMPLEMENTARY CERTIFICATE The Community model of complementary certificate shall be a foldable document, the size shall be 10 cm Ã  21 cm (when unfolded) giving three outside and three inside pages. The front page shall display the following information:  surname(s) and name(s) of the holder,  licence number,  issue and expiry dates of the complementary certificate,  data related to issuing entity and stamp. It may include a company internal number for administrative purposes. Page two shall contain data on the employer/contracting entity and additional data on the holder, numbered as follows: 1. Data on the employer or contracting entity; 2. Data on the train drivers (holder of the complementary certificate). Page three shall contain: 3. The categories of driving; 4. Additional information; 5. Language skills; 6. Restrictions. The inside pages shall contain the types of rolling stock that the driver is authorised to drive (types, date of initial assessment) and the list of infrastructure on which the driver is authorised to drive. Additional internal pages may be added to include information that exceeds the available space. The complementary certificate shall comply with the model shown in section 4. 3. ANTI-FORGERY MEASURES The following two anti forgery measures shall be used for the complementary certificates: Technical measures (the most common are company logo, paper texture and permanent ink, display of an internal reference number and stamp). All updates shall be confirmed by a date and stamp on the document and shall be consistent with information in the register. Procedures for monitoring the safety management system, to check that information on the complementary certificate is valid and has not been altered, in accordance with Article 18(1) of Directive 2007/59/EC. All this information shall be included in the provisions for issuing and updating complementary certificates, in accordance with Article 15 of Directive 2007/59/EC. 4. COMMUNITY MODEL OF COMPLEMENTARY CERTIFICATE ANNEX III COMMUNITY MODEL OF CERTIFIED COPY OF COMPLEMENTARY CERTIFICATE 1. CERTIFIED COPY OF COMPLEMENTARY CERTIFICATE Railway undertakings and infrastructure managers shall issue certified copies of complementary certificates to the train driver upon request or when leaving the job. The Community model of certified copy of complementary certificate is set out in section 4 of this Annex. The procedure for issuing complementary certificates, set up in accordance with Article 15 Directive 2007/59/EC, shall specify the language(s) in which the certificates are issued. 2. PHYSICAL CHARACTERISTICS OF THE CERTIFIED COPY OF COMPLEMENTARY CERTIFICATE The Community model of certified copy of a complementary certificate shall be on A4 paper, listing information numbered as in Annex II section 1 and containing the date when the driver has ceased driving trains for the RU/IM, in accordance with Articles 6(2) and 17 of Directive 2007/59/EC. The possession of a certified copy of complementary certificate provides information about competencies acquired by the driver and does not represent an authorisation to drive. The model shall be on A 4 sized paper and be limited to one page. However given the possibility that the information may require more than one line in the relevant boxes, the final certified copy may be more than one page. 3. ANTI-FORGERY MEASURES Anti forgery measures for certified copies of the complementary certificates shall be the same as those for complementary certificates, described in Annex II section 3. 4. COMMUNITY MODEL OF CERTIFIED COPY OF COMPLEMENTARY CERTIFICATE ANNEX IV HARMONISED APPLICATION FORM FOR TRAIN DRIVING LICENCES 1. GENERAL REMARKS Competent authorities may use the following harmonised format for collecting information with a view to issuing a new, renewed, amended or updated train driving licence or a duplicate thereof. In addition, they may provide the user of the form with the necessary explanations and instructions given below. Content of the application form The harmonised application form shall consist of the following parts: (a) The licence application form to be filled in when an applicant, or an entity on his behalf, requires a new, an updated, an amended, a renewed or duplicate train driving licence. The harmonised application form is set out in section 3. (b) A personal data protection statement. The need to protect personal data shall be reflected in the procedure for obtaining a licence. An example of a data protection statement is set out in section 4. Member States may adapt it to their own national requirements pursuant to Directive 95/46/EC (1). (c) The list of annexed documents, to be used as a check list for the supply of certificates or any other document providing information about the initial requirements for applying for a licence or the requirements necessary for renewal. This is set out in section 5. (d) Guidance on the application form for applicants and competent authorities. This is set in Section 5. 2. HARMONISED APPLICATION FORM 3. EXAMPLES OF A DATA PROTECTION STATEMENT 3.1. Example to be adjusted according to applicable national legislation pursuant Directive 95/46/EC Any personal data, processed for the purpose of delivering train driving licences and to meet he requirements of Directive 2007/59/EC on the certification of train drivers operating locomotives and train on the railway system of the Community, shall be processed pursuant to [National legislation implementing Directive 95/46/EC] on the protection of individuals with regard to the processing of personal data. It shall be processed solely for the abovementioned purposes and to manage the register by the entity acting as keeper of the register. The data subject shall have the right of access to his personal data and the right to have any such data that is inaccurate or incomplete rectified. Should the data subject have any queries concerning the processing of his personal data, he shall address them to the entity acting as data controller: ¦ (the name of personal data controller(s) in the competent authority/delegated entity should be listed here) Depending on the access of the data subject to the relevant purpose, the data subject shall have right of recourse at any time to the Data Protection Supervisor: ¦ (the name of Data Protection Supervisor in the competent authority/delegated entity should be displayed here) *** 3.2. Authorisation to process personal data (example) The data subject has been informed of the purpose and procedure of personal data processing and authorises the processing of personal data related to the issue of train driving Licences and the recording of data in the National Register of train driving licences in accordance with Directive 2007/59/EC. Date ¦ Applicants Signature ¦ *** 4. LIST OF DOCUMENTS TO BE APPENDED TO THE APPLICATION FORM FOR A TRAIN DRIVING LICENCE DOCUMENTS TO BE SUBMITTED WHEN APPLYING FOR Arrival date Ã¯   1 NEW LICENCE 1.1 Signed application form 1.2 Authorisation to process personal data (Directive 95/46/EC) 1.3 Evidence of highest level of education 1.4 Certificate of physical fitness 1.5 Certificate of occupational psychological fitness 1.6 Certificate of general professional competence 1.7 Copy of passport/national identity card/other recognised document proving identity Ã¯   2 UPDATE 2.1 Current licence 2.2 Justification for change in order to update data 2.3 ¦ Ã¯   3 AMENDMENT 3.1 Current licence 3.2 Certificate of physical fitness 3.3 Justification for change in order to correct data Ã¯   4 DUPLICATE 4.1 Declaration of the reason why a duplicate is required (destroyed/stolen/reported lost/data altered) 4.2 Licence, only in case the duplicate is requested because the licence has been altered/damaged Ã¯   5 RENEWAL 5.1 Certificate of physical fitness 5.2 Copy of the last licence 5.3 Evidence of maintained competence (if applicable) Internal reference number Date application completed SPACE RESERVED FOR STAMP OF THE ADDRESSED OFFICE/AUTHORITY 5. GUIDANCE ON THE APPLICATION FORM General remarks (a) This application form is to be incorporated in to the Member States procedure for requesting a licence. The harmonised model is based on the requirements laid down in Directive 2007/59/EC (the Directive). This application shall be accompanied by specific documents demonstrating that the applicant meets the requirements listed in Article 11 of Directive 2007/59/EC. (b) This application form is issued in all languages of the European Community, and the numbering system shall be preserved, irrespective of the language. (c) Data shall be provided in the format specified below in order to be consistent with the data format of the register. Wherever possible, dates shall be displayed in the format YYYY-MM-DD, according to the ISO standard 8601:2004 Data elements and interchange formats  Information interchange  Representation of dates and times. (d) Where the collection of data is optional under the Directive, and a term is not collected, the relevant box shall be filled with the words not applicable. (e) Additional information may be required under national legislation in order to check personal identification. Any additional data, required by competent authorities shall be added at the end of the harmonised requirements. The fields numbered 2.24, 2.25, and 2.26 provide space to include specific requirements; however, the number shall be limited to what is strictly necessary, in order not to defeat the object of having a harmonised document. 1. The first section deals with the issuing organisation 1.1. To be customised by the issuing organisation (National Safety Authorities, Railway Undertakings, or other contacting entities). 1.2. Fill in information on the issuing organisation. 2. The second section deals with the state of the licence 2.1. Check one of the following four boxes to state the reason for the application. 2.2. Check this box if the application is submitted for a new licence, in which case the documents listed in Section 4.1 should be provided. 2.3. Check this box if the application is for an updated or amended licence, and fill in the text field giving a reason for the update or amendment. Update: the licence may need to be updated, for example, if there is a change in an optional item, such as the train drivers personal address or employee reference number. Amendment: the licence may need to be amended if an item of additional information or a restriction needs to be changed after a medical check-up, or if a field contains a mistake and needs to be corrected. 2.4. Checked this box if the application is for a renewal of the licence. The licence must be renewed every 10 years, when a new photo must be provided. 2.5. Check this box if the application is for a duplicate of the licence, and fill in the text field giving a reason for the request (e.g.: loss, theft or accidental destruction). The competent authority shall check that the licence for which a duplicate is required is still valid and has not been suspended or withdrawn. 2.6. A European Identification Number is assigned when the licence is issued for the first time. If the application is for a first licence, leave this box blank. Fill in the EIN number if you are applying for the licence to be amended, updated, renewed or replaced (issue of a duplicate). 2.7. Fill in this field if you are applying for the licence to be amended, updated, renewed or replaced (issue of a duplicate). 2.8. You should specify whether the application is being submitted by the applicant or by another entity on his or her behalf. This information can be used to track the application, and if necessary to contact a driver whose postal address no longer valid. 2.9. Check this box if the applicant is submitting the application. 2.10. Check this box if some other entity is submitting the application. 2.11. Fill in this section (2.11 to 2.13) if the application is being submitted by an entity on behalf of the applicant and give the name of the entity submitting the application. 2.12. Fill in the status of the entity submitting the application (employer/contracting entity/other). This enables the recording of checks on continuous training, e.g. conducted as part of the Safety Management System of railway undertakings or infrastructure managers. 2.13. Fill in the postal address of the entity submitting the application here, in the following order: Number (if applicable)/Street Post code/Town Country 2.14. Fill in the applicants personal details in the next section (from 2.15 to 2.23) Fields 2.21 and 2.22 are optional. 2.15. Fill in the surname (family name) or surnames shall be shown here, exactly as shown on the applicants passport or national identity card or other recognised documents proving identity. 2.16. Fill in the applicants first name or names, exactly as shown on the applicants passport or national identity card or other recognised documents proving identity. 2.17. Check the relevant box giving the applicants sex. 2.18. Fill in the applicants date of birth here. 2.19. Fill in the applicants place of birth (town or village), as follows: distinguishing sign (two characters) of the country (see Annex I section 3)  post code  place. Fill in:  the applicants nationality or country of birth, depending on the national legal requirements for this information,  the applicants native language. 2.20. Fill in the reference number assigned to the employee by the employer shall be displayed (this information is optional, under Directive 2007/59/EC). 2.21. State the postal address to which the licence should be sent (the address declared by the applicant or by the entity applying on his or her behalf) shown in the following order, if different to that in field 2.13 or field 2.22): Number (if applicable)/Street Post code/Town Country This information is important since it allows the competent authority to ask the driver or the entity submitting the application on his behalf for clarification of the documents or information provided. 2.22. Permanent address of the applicant which may be displayed on the licence (this information is optional under Directive 2007/59/EC), in the following order: Number (if applicable)/Street Post code/Town Country Additional fields may be added for further information, e.g. as telephone number or e-mail address. 2.23. Add a photograph of the applicant, preferably a digital photo (preferred format: jpeg;.bmp;.tiff) which allows good definition for the small size. For renewal applications, the photograph shall be updated. While countries requirements on photo sizes for official documents may differ, there are specification for the quality of portraits, referred to in EU policy, in Appendix 11 to Section IV of the ICAO document 9303 Machine Readable Travel Documents (ed.2006). It contains detailed guidelines, that can be summarised as follows:  photo shall include a full face, front view and open eyes,  photo shall present full head from top of hair to shoulders,  photo shall be taken against a plain white or off-white background,  avoid shadows on the face or background,  face in photo shall have a natural expression (closed mouth),  face in photo shall not include sunglasses with coloured lenses or glasses with a thick frame, no light shall be reflected on the lenses,  the subject shall not wear a hat, except those who are accepted by the State authorities,  the contrast and lighting in the photo shall be normal. 2.24. 2.25. 2.26. (reserved for additional data to be collected on the basis of national legislation) These spaces are reserved for entries by the Member State which issues the licence, to enter any necessary information required under national legislation (e.g.: Personal identification numbers under national legislation can be included here: they shall be valid only for the country in which the licence is issued). 2.27. Applicants shall provide a signed declaration, either on paper or in electronic version, that the information given is true. by the candidate/train driver. The declaration shall be, subject to the law on perjury, in the state in which the declaration is made. It may therefore be adapted to national legislation in order to fulfil the legal requirements with a view to the consequences of misrepresentation, falsification of documents, fraud, etc. 2.28. Fill in the date the application is signed. 2.29. Add the applicants signature here, in original, in copy or in accordance with Directive 1999/93/EC (2). 2.30. The Competent Authority may add an internal file reference number here (a incoming mail counter, for instance). 2.31. The date of receipt of the application form shall be added here, to check that the licence is issued within the deadline laid down in Article 14(4) of Directive 2007/59/EC. 2.32. This space is reserved for the receiving authority (for a stamp or any indication needed for filing, for instance). 3. Protection of personal data 3.1. Competent authorities are required to ensure that registers provided for in Article 22 of Directive 2007/59/EC comply with Directive 95/46/EC on protection of personal data (3). This is strictly limited to the data provided on the application form, in order for display on the licence. 3.2. The data protection set out in section 3.1 of this Annex, and the authorisation to be signed by the applicant in section 3.2, are only examples of possible arrangements. They are, therefore, to be adapted to national legislation implementing Directive 95/46/EC on the protection of personal data. A technical means of obtaining authorisation to process personal data may replace the applicants signature. 4. This section is related to the supply of documents providing evidence in support of information, related to the possible status of licence 4.1. To obtain a new licence check box 1 in section 4 (list of annexed documents), and provide the documents listed in 1.1 to 1.6 [se. Article 14(4) of the Directive]. [1.2] Provide authorisation to process personal in accordance with the national legislation implementing Directive 95/46/EC on protection of individuals with regard to the processing of personal data. [1.3] The education requirements are set out in Article 11(1) of Directive 2007/59/EC. [1.4] The physical requirements are set out in Article 11(2) of Directive 2007/59/EC. [1.5] The psychological requirements are set out in Article 11(3) of Directive 2007/59/EC. [1.6] The general professional competence requirements are set out in Article 11(4) of Directive 2007/59/EC. 4.2. For an updated licence, check.2 in section 4 and provide documents listed in.2.1.2.2 or 2.3. 4.3. For an amended licence check box 3 in section 4 and provide documents listed in 3.1 to 3.2 or 3.3. 4.4. To obtain a duplicate of the licence, check box 4, and provide the documents listed in 4.1 to 4.2. 4.5. To renew a licence, check box 4.5, and provide the documents listed in 5.1 to 5.3. [5.3] The evidence of maintained competency relates to drivers who may not be included in a RU/IMs safety management system or in a programme for maintaining competences organised or recognised by the competent authorities. Further boxes may be added. However, these are not part of the harmonised format. (1) OJ L 281, 23.11.1995, p. 31. Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (2) OJ L 13, 19.1.2000, p. 12. (3) OJ L 281, 23.11.1995, p. 31. Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1).